REINHARD, Judge.
Rule 27.26 motion.
The trial court held an evidentiary hearing as to the alleged violations of movant’s constitutional rights and the effectiveness of movant’s counsel. It found in favor of the state after hearing testimony of mov-ant.
The judgment of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears and an extended opinion would have no preceden-tial value.
The judgment is affirmed in compliance with Rule 84.16(b).
DOWD, P. J., and CRIST, J., concur.